release number release date internal_revenue_service te_ge technical_advice_memorandum area director area tege appeals philadelphia pa date uil code taxpayer's name taxpayer's address issue legend conference held year s involved taxpayer's id no taxpayer b s whether the commissioner te_ge should exercise discretion to grant taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of the revocation of its exempt status under sec_501 taxpayer stated that it was formed to educate the general_public on the use of budgets spending plans and the use of credit in developing personal financial plans to meet its current and future needs it also stated it would use trained professional counselors to conduct its activities counselors would help clients complete a comprehensive analysis to establish a budget for more serious financial problems when a client is unable to meet his financial obligations a counselor would set up a debt management plan dmp taxpayer would manage the dmps arrange reduced payments with -- faxpayer applied for tax-exempt status describing its activities-on the form_1023 application_for exemption facts creditors and act as a trustee taxpayer stated that as funding and financial support increased it would increase its educational activities in the following ways e e ‘ e e provide group advisory instruction to all age groups when there is aneed for credit budget and financial counseling services with particular but not exclusive reference to those in special and pressing need thereof through money management workshops conducted by trained professional counselors with extensive training in financial and credit issues taxpayer estimated this would begin within six to eight months of operation form acommittee to determine research education and public information activities conducive to the general welfare with respect to budgeting financial matters and consumer credit proposed activities would include publishing informational brochures covering numerous financial topics including but not excluding household budgeting how to re-establish credit and how to use credit brochures would be provided to the public at no cost taxpayer would also publish a monthly newsletter designed to educate individuals and families on an ongoing basis in credit and financial issues taxpayer anticipated that its publishing activities would begin within the year of operation cooperate with public and private agencies organizations and associations engaged in similar education counseling programs it would solicit donations from creditors to offset the cost taxpayer stated it would solicit donations from organizations that provided goods services or unsecured loans of administering the dmp taxpayer stated that during its first year of operation its primary source of support would be the fees it charged to cover the cost of providing services taxpayer would require clients to pay for benefits services or products provided however at the time of application a fee schedule had not yet been determined but would closely relate to the services provided taxpayer listed its president vice president and secretary when asked to g ive the following information about the organization’s governing body names addresses and titles of officers directors trustees etc taxpayer indicated that only one of those individuals would receive annual compensation taxpayer stated that it is not an outgrowth of or successor to another organization or have a special relationship with another organization by reason of interlocking directorates or other factors based upon these representations the service issued a favorable determination_letter to taxpayer examination the examination concluded that taxpayer's main activity was enrolling any individual consumer into dmps to payoff unsecured debt in a commercial manner it purchased leads to increase dmp enrollment taxpayer's employees and two independent contractors who were compensated on a commission basis conducted the dmp operations excluding interest_income the revenue from taxpayer's dmp services was its primary source_of_income which includes fees for a credit report set-up fees monthly fee payments and fair share income from the creditors taxpayer's counseling activities were nothing more than sales activities it provides no actual counseling to consumers the agent found that taxpayer's employees did not receive training on how to provide educational counseling to clients on personal money management the employees were only trained to sell dmps regardless of whether the consumers’ situation warranted it the agent found that although taxpayer maintained a website on credit and money management it contained very little educational information clients were never required to visit the website the exam agent also found that from inception through the final year of exam taxpayer's board_of directors consisted exclusively of three related individuals-all of whom were taxpayer's former president only one of those directors was listed on taxpayer's form 1023-taxpayer’s secretary the exam agent further found that taxpayer contracted with a corporation b taxpayer's former president owned and operated the company which provides credit card processing services for taxpayer's dmps taxpayer contracted with a second corporation s taxpayer's then-current president served as an officer and employee of s which creates and produces monthly newsletters as well as other materials and brochures s also provides consultation and creative placement of all radio and television broadcasting and print advertising taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam legal standard sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive -effect - sec_1_501_a_-1 of the income_tax regulations states that an organization that the commissioner determined to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301_7805-1 of the procedure and administration regulations grants the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect section dollar_figure of revproc_2013_5 r b states that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a tam and should discuss the items listed in dollar_figure of revproc_2013_5 as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer's detriment revproc_2013_9 2013_2_irb_255 sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 of the code using the procedures set forth in revproc_2013_4 2013_1_irb_126 which further refers to revproc_2013_5 and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively it further held that a retroactive ruling may not be disturbed unless the commissioner abused the discretion vested in him id in 324_f2d_633 the court found the foundation’s efforts far from convincing to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for-profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service’s retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service’s retroactive revocation for such years analysis during the years under exam taxpayer’s operations were materially different from the description it provided in its exemption application see variety club tent no charities t c m pincite revproc_2013_9 at sec_12 taxpayer claimed on its form_1023 that it was formed to educate the public on using budgets spending plans and using credit in developing personal financial plans however the examination revealed that taxpayer’s counseling activities were nothing more than dmp sales activities thus taxpayer did not provide education specifically tailored to the needs of its clients and the general_public taxpayer also claimed on its form_1023 that dmps would be established for individuals with serious financial problems however the examination revealed that its dmp activities were presented as a solution to any individual seeking taxpayer's services taxpayer’s main activity was enrolling individuals into dmps to payoff unsecured debt in a commercial manner furthermore the payments it initially characterized as donations from creditors on the form_1023 were in fact fair share payments the examination also revealed that taxpayer omitted all of the directors on its governing board from its form_1023 the exam found that the directors are all of taxpayer’s former president moreover taxpayer claimed on its form_1023 that it does-not-have a special relationship with another organization by reason of interlocking directorates or other factors however the examination revealed that taxpayer was contracting with related corporations for services taxpayer's former president owns and operates one of those corporations and taxpayer's current president is also an officer and employee of the second corporation therefore revocation may be retroactive to the first year under examination when the service determined taxpayer made material changes to its operations see - automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_9 at sec_12 revocation ordinarily applies as of the date of material changes in operation recommendation the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of exempt status under sec_501 revocation is effective as of the first day of the first tax_year under exam
